MEMORANDUM OPINION
                                           No. 04-12-00354-CV

                                        IN RE Allan R. MANKA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 20, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 11, 2012, relator filed a petition for writ of mandamus. Relator has the burden

of providing this court with a record sufficient to establish his right to mandamus relief. See

TEX. R. APP. P. 52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any underlying

proceeding”); see also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992). The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.3(k), 52.7(a), and 52.8(a).


                                                            PER CURIAM
1
  This proceeding arises out of Cause No. 2009-CI-01925, styled In the Interest of CLC, BIC, and AAC, pending in
the 150th Judicial District Court, Bexar County, Texas, the Honorable Dick Alcala presiding.